DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 7,359,064 and US 2015/0077734. 
The improvement comprises:
US 7,359,064 is considered as the closest prior art that teaches an optical source for generating a pair of simultaneously produced photons (Fig.2 element 42 and col.4 lines 1-3 and 27-29); 
a first emitter/receiver (Fig.2 element 46p and col.4 lines 27-32) that emits a first photon in the pair of photons towards a first remote reflector (Fig.1 elements R1 and 36, and col.4 lines 18-22) and receives the first photon (Fig.2 element 58p and col.4 lines 32-35) reflected by the first remote reflector (Fig.1 elements R1 and 36, and col.4 lines 18-22), 
a second emitter/receiver (Fig.2 element 46q and col.4 lines 27-32) that emits a second photon in the pair of photons towards a second remote reflector (Fig.1 elements R2 and 36, and col.4 lines 18-22) and receives the second photon (Fig.2 element 58q and col.4 lines 32-35) reflected by the second remote reflector, the second photon traveling along a second optical path (Fig.1 elements 52p, 54a, 56a, and 58p and col.4 lines 27-50);
a mode combiner (Fig.2 element 44 and col.4 lines 3-6) for combining the reflected first photon and the reflected second photon (Fig.2 elements 44, 58p, 58q and col.4 lines 3-6) into a first output port and a second output port (Fig.2 elements 44 outputs and col.4 lines 3-6 and col.12 lines 6-17, where the first output port is connected to the first photodetector 48p and the second output port is connected to the second photodetector 48q);
a plurality of photodetectors that detect photons from the first output port and photons from the second output port (Fig.2 elements 48p and 48q and col.4 lines 3-6 and col.12 lines 6-17, where the first output port is connected to the first photodetector 48p and the second output port is connected to the second photodetector 48q); and
a device measure a difference in time delay between the first optical path and the second optical path based on a time difference of 

US 2015/0077734 teaches system for range finding of a target (Fig.2) comprising:
 a photon generation source for generating a first single photon and a second single photon identical to the first single photon (Fig.2 step 202 and para.24);  
a transmitter for transmitting the first single photon towards the target (Fig.2 step 204 and para.24);  
a variable delay for delaying the second single photon by an time delay (Fig.2 step 206 and para.24);  
a receiver for receiving the transmitted first single photon reflected from the target and the delayed second single photon a beam splitter for interacting the received reflected first single photon and the delayed second single photon to produce Hong-Ou-Mandel (HOM) interference (Fig.2 step 208 and para.24, where the first single photon reflected from the target and the delayed second single photon are interacted, for example at a beamsplitter, to produce HOM interferences, that is bunching or anti-bunching behavior, in block 208.);  
a photon count detector for counting photons at outputs of the beam splitter (Fig.2 step 210 and para.24, where Photon statistics 
wherein said photon generation, photon transmission, delaying the second photon, receiving the photons and interacting the received photons are repeated for a predetermined number of times when the reflected first single photon and the delayed second single photon are output at the same output port of the beam splitter (Fig.2 step 210 and para.25), 
wherein the variable delay is configured to change the time delay, when the reflected first single photon and the delayed second single photon are output at different output ports of the beam splitter (Fig.2 step 218 and para.25), and 
wherein said photon generation, photon transmission, delaying the second photon, receiving the photons and interacting the received photons are then repeated for said predetermined number of times (Fig.2 step 220 and para.25); and 
a processor for determining the target range corresponding to value of the time delay after said predetermined number of times (Fig.2 element 224 and para.26, where the target range is determined corresponding to the final estimate for the value of the time delay.). 




With regard Claims 10 and 19, US 7,359,064 in view of US 2015/0077734 fails to teach the limitation of "inserting a length of optical transmission media into the first optical path, wherein the length of optical transmission media is substantially equal to the difference in optical path length." as recited in claims 10 and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2015/0055961 is cited because they are put pertinent to the system for communicating data comprising a sender subsystem; a receiver subsystem; at least one data input configured to input data into the sender subsystem; at least one entangled photon source configured to output entangled photon pairs; and first photons of the pairs of entangled photons outputted by the at least one photon source being 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633